Citation Nr: 1432944	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  13-22 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an increased initial rating for bilateral hearing loss, rated as noncompensable prior to February 3, 2014, and as 10 percent disabling as of that date.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from February 1953 to February 1955.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which granted service connection for bilateral hearing loss and assigned a noncompensable evaluation effective October 28, 2010.  The rating was subsequently increased to 10 percent effective February 3, 2014.  Despite the increased rating granted by the RO, the Veteran's appeal remains before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 

The current record before the Board consists of paper claims files and electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The average Puretone threshold in decibels during an authorized audiological evaluation in December 2010 was 56.55 in the right ear and 58.33 in the left ear, with speech recognition scores using the Maryland CNC word lists of 92 percent, bilaterally. 

2.  The average Puretone threshold in decibels during an authorized audiological evaluation in April 2011 was 62.5 in the right ear and 60 in the left ear, with speech recognition scores using the Maryland CNC word lists of 84 percent in the right ear and 88 percent in the left ear. 

3.  The average Puretone threshold in decibels during an authorized audiological evaluation in February 2014 was 66.25 in the right ear and 58.75 in the left ear, with speech recognition scores using the Maryland CNC word lists of 84 percent in the right ear and 88 percent in the left ear. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral hearing loss prior to February 3, 2014, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Tables VI, VIA and VII (Diagnostic Code 6100) and § 4.86 (2013). 

2.  The criteria for a rating in excess of 10 percent for bilateral hearing loss as of February 3, 2014, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Tables VI, VIA and VII (Diagnostic Code 6100) and § 4.86 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence necessary to substantiate the claim and the division of responsibilities in obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In this case, the Veteran is disagreeing with the rating assigned after service connection has been granted and an initial disability rating and effective date have been assigned.  Thus the service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, and afforded the Veteran appropriate examinations to determine the severity of his disability.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise. 

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Increased Rating

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify various disabilities.  38 C.F.R. Part 4.  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  See generally 38 C.F.R. §§ 4.1, 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

The assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral sensorineural hearing loss range from noncompensable (zero percent) to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second (Hertz ).  See 38 C.F.R. § 4.85 (2013). 

To evaluate the degree of disability for bilateral service-connected hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from Level I for essentially normal acuity through Level XI for profound deafness.  See 38 C.F.R. § 4.85 and Tables VI, VIA, and VII (Diagnostic Code 6100) (2013).  Section 4.86 provides an alternative rating method which may be used for certain defined "exceptional patterns of hearing impairment." 

Section 4.85(a) requires that an examination for hearing loss be conducted by a state-licensed audiologist, and must include both a controlled speech discrimination test (Maryland CNC test) and a pure tone audiometry test.  Examinations must be conducted without the use of hearing aids.  Section 4.85(c) indicates that Table VIA, "Numeric designation of Hearing Impairment Based Only on Puretone Threshold Average," will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of inconsistent speech discrimination scores.  

Service connection for bilateral hearing loss was established in the April 2012 rating decision that is the subject of this appeal.  A noncompensable evaluation was assigned pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100, effective October 28, 2010.  As noted above, the rating was subsequently increased to 10 percent effective February 3, 2014.  See April 2014 rating decision.

The Veteran contends that he is entitled to increased initial ratings because his symptoms are worse.  He describes a hollow sound sensation, tingling, and the feeling that he is in a well.  See e.g., October 2012 statement in support of claim; December 2012 VA Form 21-4138.  

The Veteran's son has reported that the Veteran has always had problems hearing and that he always had to speak loudly for the Veteran to hear, but that his hearing had worsened in the past five years.  The Veteran's son also reports that the Veteran can only talk on the phone with the speaker and for the Veteran to hear him, the Veteran's son has to either shout or walk over to him and speak in his face.  See December 2012 statement from S.G.O.  

The pertinent medical evidence in this case consists of VA treatment records and several VA examination reports.

The Veteran was seen for an audiology consult in January 2011 with complaint of communication difficulties.  A December 2010 audiogram was reviewed, which revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
60

65
LEFT
20
45
60

70

The Puretone decibel threshold averages equate to 56.66 in the right ear and 58.33 in the left.  See 38 C.F.R. § 4.85(d).  Speech audiometry revealed speech recognition ability of 92 percent in both ears.  The audiologist noted that the Veteran reported that he frequently had difficulty understanding conversation and was very frustrated by the impairment of communication; that the test results reveal the Veteran is a good candidate for amplification; and that the Veteran was motivated to wear and maintain the device.  VA treatment records reveal that hearing aids were subsequently issued.  

The Veteran underwent a VA audio examination in April 2011.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows: 





HERTZ



500
1000
2000
3000
4000
RIGHT
35
50
60
70
70
LEFT
30
45
60
65
70

The Puretone decibel threshold averages equate to 62.5 in the right ear and 60 in the left.  Id.  Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 88 percent in the left ear.  The examiner noted that the Veteran had mild to severe sensorineural hearing loss, bilaterally; that treatment would not cause a change in the hearing threshold level; and that there were no effects on usual daily activities.  

The Veteran underwent a hearing loss and tinnitus Disability Benefits Questionnaire (DBQ) in February 2014.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
40
55
70
70
70
LEFT
35
45
60
65
65

The Puretone decibel threshold averages equate to 66.25 in the right ear and 58.75 in the left.  Id.  Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 88 percent in the left ear.  Tympanometry revealed abnormal acoustic immittance and contralateral acoustic reflexes but normal ipsilateral acoustic reflexes in the right ear and abnormal acoustic immittance and ipsilateral acoustic reflexes but normal contralateral acoustic reflexes in the left ear.  The examiner noted that the Veteran had bilateral sensorineural hearing loss and that the hearing loss did not impact ordinary conditions of daily life.  

The preponderance of the evidence does not support the assignment of a compensable rating for bilateral hearing loss under Diagnostic Code 6100 prior to February 3, 2014.  The Board acknowledges the assertions made by the Veteran that his hearing has worsened and that he experiences a hollow sound sensation, tingling, and the feeling that he is in a well.  It finds these assertions to be competent and credible.  It also finds the Veteran's son's assertions made in December 2012, namely that the Veteran's hearing had worsened in the past five years, that the Veteran can only talk on the phone with the speaker, and that for the Veteran to hear him, the Veteran's son has to either shout or walk over to him and speak in his face, competent and credible.  As noted above, however, audiological evaluations were conducted by VA in December 2010 and April 2011.  Using the audiometric findings during these audiological evaluations, the Veteran's bilateral hearing loss is not compensable under Diagnostic Code 6100 prior to February 3, 2014.  

During the December 2010 VA evaluation, the Veteran's Puretone decibel threshold averages were 56.55 in the right ear and 58.33 in the left and his speech discrimination scores were 92 percent, bilaterally.  Under Table VI, 38 C.F.R. § 4.85, the results correspond to a Level I in the right ear and a Level II in the left ear.  The applicable percentage rating is 0 percent under Table VII.  See 38 C.F.R. § 4.85.  During the April 2011 VA examination, the Veteran's Puretone decibel threshold averages were 62.5 in the right ear and 60 in the left and his speech discrimination scores were 84 percent in the right ear and 88 percent in the left.  Under Table VI, 38 C.F.R. § 4.85, the results correspond to a Level III in both ears.  The applicable percentage rating remains 0 percent under Table VII.  Id.  

The Board has considered whether 38 C.F.R. § 4.86(a) applies in this case prior to February 3, 2014.  Consideration under this provision, however, is not warranted as neither ear displayed pure tone thresholds of 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz), with each ear evaluated separately.  See December 2010 VA audiological evaluation; April 2011 VA audio examination report. 

The Board has also considered whether 38 C.F.R. § 4.86(b) applies in this case prior to February 3, 2014.  Consideration under this provision, however, is not warranted, as neither ear displayed pure tone thresholds 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, with each ear evaluated separately.  Id. 

The preponderance of the evidence also does not support the assignment of a rating in excess of 10 percent for bilateral hearing loss under Diagnostic Code 6100 as of February 3, 2014.  During the February 2014 VA evaluation, the Veteran's Puretone decibel threshold averages were 66.25 in the right ear and 58.75 in the left and his speech discrimination scores were 84 percent in the right ear and 88 percent in the left.  Under Table VI, 38 C.F.R. § 4.85, the results correspond to a Level III in both ears.  The applicable percentage rating is 0 percent under Table VII.  See 38 C.F.R. § 4.85.  However, 38 C.F.R. § 4.86(a) applies in this case since the right ear displayed pure tone thresholds of 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz), with each ear evaluated separately.  See February 2014 hearing loss and tinnitus DBQ.  Under Table VIa, 38 C.F.R. § 4.85, the results correspond to a Level V in the right ear and a Level IV in the left.  Using these levels, the applicable percentage rating is 10 percent under Table VII.  See 38 C.F.R. § 4.85.  

The Board has also considered whether 38 C.F.R. § 4.86(b) applies in this case as of February 3, 2014.  Consideration under this provision, however, is not warranted, as neither ear displayed pure tone thresholds 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, with each ear evaluated separately.  See February 2014 hearing loss and tinnitus DBQ.  

In sum, a compensable rating is not warranted for bilateral hearing loss prior to February 3, 2014, and a rating in excess of 10 percent is not warranted for bilateral hearing loss as of that date.

Extraschedular Consideration 

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2013).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115. If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's service-connected bilateral hearing loss disability picture is not so unusual or exceptional in nature as to render the noncompensable (zero percent) and 10 percent ratings assigned inadequate at any time during the period on appeal.  The Veteran's service-connected bilateral hearing loss is evaluated under the rating criteria for hearing impairment.  The Board finds that the rating criteria used to evaluate this disability specifically contemplates the level of disability and symptomatology associated with bilateral hearing loss.  See 38 C.F.R. § 4.85. 

The Veteran's bilateral hearing loss disability is manifested by subjective and objective evidence of decreased hearing acuity, which leads to subjective complaints of difficulty with communication.  When comparing the disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the zero and 10 percent disability ratings assigned.  Compensable ratings and ratings in excess of 10 percent are provided for decreased hearing acuity not exhibited by the Veteran.  The criteria for the zero and 10 percent disability ratings assigned more than reasonably describe the Veteran's disability level and symptomatology.  Therefore, the schedular evaluations currently assigned to the service-connected bilateral hearing loss are adequate and no referral is required.


ORDER

A compensable rating for bilateral hearing loss prior to February 3, 2014, is denied. 

A rating in excess of 10 percent for bilateral hearing loss as of February 3, 2014, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


